           Case 3:18-cv-07698-VC Document 3 Filed 01/10/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 18-cv-07698-VC (PR)
                 Petitioner.
                                                     ORDER OF DISMISSAL WITH
                                                     PREJUDICE




        Petitioner Steven Wayne Bonilla is a state prisoner who has filed a pro se petition for a

writ of mandamus seeking the disbarment of many California Superior Court judges. Bonilla has

been disqualified from proceeding in forma pauperis under 28 U.S.C. § 1915(g) unless he is

“under imminent danger of serious physical injury” at the time he filed his complaint. 28 U.S.C.

1915(g); In re Steven Bonilla, No. C 11-3180 CW (PR); Bonilla v. Dawson, No. C 13-0951 CW

(PR).
        The allegations in this complaint do not show that Bonilla was in imminent danger at the

time of filing. Therefore, he may not proceed in forma pauperis. Furthermore, he may not

proceed even if he pays the filing fee because this court lacks jurisdiction to issue a writ of

mandamus. See 28 U.S.C. § 1361. Section 1361 provides, “[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.” State judges are

not officers or employees of the United States.

        Furthermore, the relief Plaintiff seeks pertains to his ongoing attempts to invalidate his
state criminal conviction. Therefore, such claims, if raised, must be brought by Bonilla’s counsel
           Case 3:18-cv-07698-VC Document 3 Filed 01/10/19 Page 2 of 2




in his pending federal habeas corpus action, Bonilla v. Ayers, No. C 08-0471 YGR (PR).

       Accordingly, this action is dismissed with prejudice because amendment would be futile.

The Clerk of the Court shall close the case.



       IT IS SO ORDERED.

Dated: January 10, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 2
